Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The amendment traverses the 112 rejection of claim 3 and the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2021/0057153, “Jun”) in view of Kim et al. (US 2021/0082623, “Kim”) and Kitamura et al. (US 2018/0174754, “Kitamura”).

Regarding claim 1, Jun discloses A ceramic electronic component, comprising: a ceramic body including a pair of end surfaces, and a side surface that connects the pair of end surfaces and includes a pair of end regions adjacent to the pair of end surfaces and an intermediate region located between the pair of end regions (Figs. 1-2, [0032], [0041], [0056]; multilayer electronic component 110 comprises a ceramic body including a pair of end surfaces, and the cover portion 112 which is a side surface that connects the pair of end surfaces and includes a pair of end regions adjacent to the pair of end surfaces and an intermediate region located between the pair of end regions); 
and a pair of external electrodes including a pair of base layers that cover the pair of end surfaces and the pair of end regions of the side surface and include outer surfaces and that are each a film of an electrical conductor (Figs. 1-2, [0032], [0041], [0056]; external electrodes 131 and 132 are a pair of external electrodes including a pair of base layers that cover the pair of end surfaces and the pair of end regions of the side surface and include outer surfaces, which are each a film of an electrical conductor.  Examiner’s note: the combination of the layers 131a-b is collectively construed as the claimed “base layer” and the outer surface of the layers 131b and 132b has a roughness Ra of 150 nm to 500 nm.), 
and a pair of plating layers that cover the outer surfaces of the pair of base layers and include a pair of extending portions extending from the outer surfaces of the pair of base layers to the intermediate region of the side surface (Figs. 1-2, [0032], [0041], [0056]; conductive resin layers 131c and 132c are a pair of plating layers that cover the outer surfaces of the pair of base layers 131a-b and .
Jun does not disclose a difference of a surface roughness Ra of the outer surfaces with respect to the intermediate region of the side surface being 40 nm or less, and a pair of base layers that are each a sintered film.
Kim discloses a difference of a surface roughness Ra of the outer surfaces with respect to the intermediate region of the side surface being 40 nm or less (Figs. 1-2 and 4, [0064], [0077]-[0079] Table 1; the surface roughness R2 of the body 110 ranges from 50 nm to 300 nm, see Table 1, which overlaps the range of surface roughness of the construed base layer of Jun’s electrodes). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s electronic component with Kim’s surface roughness R2 in order to prevent warpage cracks from being created at the ends of the resin layers, as suggested by Kim at [0079].
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s component, as modified by Kim, to have a difference of a surface roughness being 40 nm or less since the range of Jun’s roughness of the construed base portion overlaps with the range of Kim’s roughness of the intermediate region.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, the construction of an electronic component having a difference of a surface roughness being 40 nm or less would have been predictable because the ranges overlap, and a person of ordinary skill in the art would have arrived at the claimed difference by virtue of ordinary experimentation.
sintered film of an electrical conductor (Fig. 3, [0061]; base conductor films FI1 are each a sintered film of an electrical conductor.  Examiner’s note:  the term “sintered” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of  Jun, this limitation is therefore anticipated by Jun.  In an effort to expedite prosecution, Kitamura is cited as well).
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s component, as modified by Kim, with Kitamura’s sintered film in order to provide a multilayer ceramic electronic component offering excellent heat dissipation property, as suggested by Kitamura at [0007].

Regarding claim 3, Jun in view of Kim and Kitamura discloses the claimed invention as applied to claim 1, above.
Jun discloses the pair of base layers contain nickel (Figs. 1-2, [0032], [0041], [0056], [0081]; conductive metal used for the electrode layers 131a and 132a is nickel).

Regarding claim 4, Jun in view of Kim and Kitamura discloses the claimed invention as applied to claim 1, above.
Jun discloses the pair of base layers contain a ceramic component (Figs. 1-2, [0032], [0041], [0056], [0083]; electrode layers 131a and 132a includes glass which is a ceramic component).

Regarding claim 5, Jun in view of Kim and Kitamura discloses the claimed invention as applied to claim 1, above.
 the difference of the surface roughness Ra between each of the outer surfaces of the pair of base layers and the intermediate region of the side surface is 30 nm or less.
Kim discloses the difference of a surface roughness Ra being 30 nm or less (Figs. 1-2 and 4, [0064], [0077]-[0079] Table 1; the surface roughness R2 of the body 110 ranges from 50 nm to 300 nm, see Table 1, which overlaps the range of surface roughness of the construed base layer of Jun’s electrodes). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s electronic component, as modified by Kim and Kitamura, with Kim’s surface roughness R2 in order to prevent warpage cracks from being created at the ends of the resin layers, as suggested by Kim at [0079].
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s component, as modified by Kim, to have a difference of a surface roughness being 30 nm or less since the range of Jun’s roughness of the construed base portion overlaps with the range of Kim’s roughness of the intermediate region.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, the construction of an electronic component having a difference of a surface roughness being 30 nm or less would have been predictable because the ranges overlap, and a person of ordinary skill in the art would have arrived at the claimed difference by virtue of ordinary experimentation.

Regarding claim 6, Jun in view of Kim and Kitamura discloses the claimed invention as applied to claim 1, above.
the surface roughness Ra of each of the outer surfaces of the pair of base layers is 10 nm or more and less than 200 nm (Figs. 1-2, [0032], [0041], [0056]; the outer surface of the layers 131b and 132b has a roughness Ra of 150 nm to 500 nm).

Regarding claim 7, Jun in view of Kim and Kitamura discloses the claimed invention as applied to claim 1, above.
Jun does not disclose the surface roughness Ra of the intermediate region is 10 nm or more and less than 150 nm.
Kim discloses the surface roughness Ra of the intermediate region is 10 nm or more and less than 150 nm (Figs. 1-2 and 4, [0064], [0077]-[0079] Table 1; the surface roughness R2 of the body 110 ranges from 50 nm to 300 nm).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s electronic component, as modified by Kim and Kitamura, with Kim’s surface roughness R2 in order to prevent warpage cracks from being created at the ends of the resin layers, as suggested by Kim at [0079].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kim and Kitamura as applied to claim 1, above, in view of Takahashi et al. (US 2021/0027945, “Takahashi”).

Regarding claim 2, Jun in view of Kim and Kitamura discloses the claimed invention as applied to claim 1, above.
Jun does not disclose a contact angle of each of the pair of extending portions with respect to the intermediate region of the side surface is an acute angle.
a contact angle of each of the pair of extending portions with respect to the intermediate region of the side surface is an acute angle (Fig. 2, [0066]-[0067]; a length T2 is longer than a sum T1 of the thickness of the intermediate electrode layer which defines an acute angle).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s electronic component, as modified by Kim and Kitamura, with Takahashi’s acute angle in order to suppress galvanic corrosion and to increase and maintain bonding reliability, as suggested by Takahashi at [0067].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kim, Kitamura, and Orimo (US 2019/0318874, “Orimo”).

Regarding claim 13, Jun discloses a ceramic body including a pair of end surfaces, and a side surface that connects the pair of end surfaces and includes a pair of end regions adjacent to the pair of end surfaces and an intermediate region located between the pair of end regions (Figs. 1-2, [0032], [0041], [0056]; multilayer electronic component 110 comprises a ceramic body including a pair of end surfaces, and the cover portion 112 which is a side surface that connects the pair of end surfaces and includes a pair of end regions adjacent to the pair of end surfaces and an intermediate region located between the pair of end regions); 
a pair of external electrodes including a pair of base layers that cover the pair of end surfaces and the pair of end regions of the side surface and include outer surfaces and that are each a film of an electrical conductor (Figs. 1-2, [0032], [0041], [0056]; external electrodes 131 and 132 are a pair of external electrodes including a pair of base layers that cover the pair of end surfaces and the pair of end regions of the side surface and include outer surfaces, which are each a film of an electrical conductor.  Examiner’s note: the combination of the layers 131a-b is collectively construed as the claimed “base layer” and the outer surface of the layers 131b and 132b has a roughness Ra of 150 nm to 500 nm.), 
and a pair of plating layers that cover the outer surfaces of the pair of base layers and include a pair of extending portions extending from the outer surfaces of the pair of base layers to the intermediate region of the side surface (Figs. 1-2, [0032], [0041], [0056]; conductive resin layers 131c and 132c are a pair of plating layers that cover the outer surfaces of the pair of base layers 131a-b and 132a-b, and include a pair of extending portions extending from the outer surfaces of the pair of base layers to the intermediate region of the cover portion 112 or the side surface).
Jun does not disclose a difference of a surface roughness Ra of the outer surfaces with respect to the intermediate region of the side surface being 40 nm or less, a circuit board, comprising: a board main body; 20a pair of terminals provided on the board main body; and a solder that bonds the pair of external electrodes and the pair of terminals to each other, and a pair of base layers that are each a sintered film.
Kim discloses a difference of a surface roughness Ra of the outer surfaces with respect to the intermediate region of the side surface being 40 nm or less (Figs. 1-2 and 4, [0064], [0077]-[0079] Table 1; the surface roughness R2 of the body 110 ranges from 50 nm to 300 nm, see Table 1, which overlaps the range of surface roughness of the construed base layer of Jun’s electrodes). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s electronic component with Kim’s surface roughness R2 in order to prevent warpage cracks from being created at the ends of the resin layers, as suggested by Kim at [0079].
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s component, as modified by Kim, to have a difference of a surface roughness being 40 nm or less since the range of In re Aller, 105 USPQ 233.  In this case, the construction of an electronic component having a difference of a surface roughness being 40 nm or less would have been predictable because the ranges overlap, and a person of ordinary skill in the art would have arrived at the claimed difference by virtue of ordinary experimentation.
Kitamura discloses a pair of base layers that are each a sintered film of an electrical conductor (Fig. 3, [0061]; base conductor films FI1 are each a sintered film of an electrical conductor.  Examiner’s note:  the term “sintered” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Jun, this limitation is therefore anticipated by Jun.  In an effort to expedite prosecution, Kitamura is cited as well).
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jun’s component, as modified by Kim, with Kitamura’s sintered film in order to provide a multilayer ceramic electronic component offering excellent heat dissipation property, as suggested by Kitamura at [0007].
Orimo discloses a circuit board, comprising: a board main body (Fig. 9A, [0184], printed circuit board 30); 
20a pair of terminals provided on the board main body (Fig. 9A, [0184], land patterns 31a-b are a pair of terminals provided on the printed circuit board 30); 
and a solder that bonds the pair of external electrodes and the pair of terminals to each other (Fig. 9A, [0184], solder fillet 32a-b bonds the external electrodes 12a-b and the land patterns 31a-b to each other).
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847